     Case 1:21-cv-01124-PGG Document 10 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY SHEINDLIN,

                                Plaintiff,                        ORDER

                    -against-                               21 Civ. 1124 (PGG)
JAMES BRADY,

                          Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The Court’s order (Dkt. No. 9) referring this case to Magistrate Judge
James L. Cott is hereby vacated.

Dated: New York, New York
       February 10, 2021
                                                    SO ORDERED.


                                                    ______________________________
                                                    Paul G. Gardephe
                                                    United States District Judge
